Case 6:12-cv-00855-RWS Document 821 Filed 02/18/20 Page 1 of 1 PageID #: 57422



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 VIRNETX INC., ET AL.,                         §
                                               §
                 Plaintiffs,                   § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                               §
 v.                                            §
                                               §
 APPLE INC.,                                   §
                                               §
                 Defendant.                    §
                                               §
                                             ORDER

        In light of the Federal Circuit’s opinion remanding this matter for further proceedings, see

 VirnetX, Inc. v. Apple Inc., Case No. 19-1050, 2019 U.S. App. LEXIS 34866 (Fed. Cir. Nov. 22,
    .
 2019), modified (Fed. Cir. Nov. 26, 2019). The parties are

        ORDERED to meet and confer and file a joint notice within seven (7) days of this

 Order, indicating whether the parties agree on whether a new trial is necessary. If the parties do

 not agree, they are further

        ORDERED to meet and confer and file a proposed briefing schedule on the necessity of a

 new trial within seven (7) days of this Order. Briefing, if necessary, shall be completed by March

 11, 2020.

        So ORDERED and SIGNED this 18th day of February, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
